Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00583-CV

             IN THE MATTER OF THE ESTATE of Willie H. FORISTER, Deceased

                            From the County Court, Karnes County, Texas
                                      Trial Court No. 5795-12
                               Honorable Jim Scanlan, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 11, 2014

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties have filed an agreed motion to dismiss this appeal with each party bearing its

own costs. We grant the motion and dismiss this appeal. TEX. R. APP. P. 42.1(a)(2).


                                                    Luz Elena D. Chapa, Justice